Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 1 of 15




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                      CASE NO. 20-21430-CIV-ALTONAGA/GOODMAN



  ELISA M. KABELIS,

         Plaintiff,

  v.

  NCL (BAHAMAS) LTD.,

        Defendant.
  __________________________/

                            ORDER RECONSIDERING, IN PART,
                      INITIAL COSTS-SHIFTING DISCOVERY RULING

         This Order is a follow-up ruling to the Undersigned’s Order [ECF No. 60] granting

  in part and denying in part Plaintiff’s Motion for Reconsideration concerning a discovery

  ruling [ECF No. 46] which authorized Plaintiff to obtain fleetwide discovery on prior

  incidents for three years. That earlier discovery ruling, entered after Defendant NCL

  (Bahamas) Ltd. submitted a declaration explaining the logistical burdens and costs

  associated with a fleetwide probe in the midst of a global pandemic, required Plaintiff to

  pay for half of the costs that NCL incurs for an outside vendor. Plaintiff Elisa Kabelis filed

  a motion for reconsideration, arguing that (1) the Undersigned did not expressly analyze

  the factors which are sometimes used to determine the propriety of requiring cost-

  shifting and (2) that she was being forced to make an uninformed decision because NCL
Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 2 of 15




  had not provided specificity about the search-related costs.

         Because Plaintiff was correct about those two points, the Undersigned required

  NCL to submit a more-specific estimate of the costs and advised that a follow-up ruling

  would then be issued. [ECF No. 60]. NCL submitted the additional information [ECF No.

  61] and this Order is the follow-up ruling.

         For the reasons outlined in greater detail below, the Undersigned modifies the

  initial cost-shifting ruling. Although the producing party typically absorbs the cost of

  production in discovery, this is not an iron-clad rule. Costs may be shifted, in whole or in

  part, depending on myriad circumstances.

         Here, NCL’s ability to locate, search, and analyze data which might arguably be

  responsive to discovery has been hampered by the global pandemic. NCL is operating

  with a significantly reduced staff, and its legal department has been similarly

  streamlined. Moreover, the relevance of the fleetwide discovery may not be as strong as

  Plaintiff urges, as the location of automatic external defibrillators (“AED”) on other ships

  may be different that the location on the ship at issue, especially if the vessels have

  dissimilar configurations. Among other allegations of negligence, Plaintiff’s lawsuit

  challenges NCL’s placement and use of AEDs on the NCL Joy, the cruise ship on which

  her husband died after collapsing in an onboard steak restaurant.

         Therefore, if Plaintiff wants to pursue fleetwide discovery of the prior incidents,

  then she will be responsible for one-quarter (i.e. 25%) of the costs generated by an outside


                                                2
Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 3 of 15




  counsel review of the materials. NCL estimates these costs to be between $8,410 and

  $12,615. [ECF No. 61]. This is a change from the earlier ruling, which imposed a 50%

  financial responsibility on Plaintiff for fleetwide discovery.

     I.      Factual and Procedural Background

          Kabelis is the widow and survivor of Joseph Kabelis, and she is the personal

  representative of his estate. Her First Amended Complaint [ECF No. 20] alleges the

  following:

          8. On September 21, 2019, the decedent, JOSEPH KABELIS, was a passenger
          on the NCL Joy.
          9. On that date, JOSEPH KABELIS lost consciousness and collapsed in the
          Cagney Steakhouse restaurant on the NCL Joy.
          10. Another passenger who was a doctor and/or other medical professional
          saw this happen, and immediately began administering emergency care,
          and said to the cruise ship staff that [a] defibrillator was needed, but the
          crew continued to serve dinner in [the] restaurant.
          11. An emergency code was not called and/or issued until an unreasonably
          long amount of time after the incident, and the ship doctor and/or ship
          medical staff did not arrive until an unreasonably long amount of time since
          Decedent first showed signs of having a seizure or otherwise being in acute
          distress.
          12. Upon information and belief, the ship’s staff (medical and non-medical)
          was not adequately prepared and/or set up to provide first aid, treat, and/or
          otherwise adequately help JOSEPH KABELIS.
          13. Furthermore, the ship’s crew did not have the area adequately cleared
          of passengers other than passengers who were helping.
          14. JOSEPH KABELIS was subsequently pronounced dead after the ship’s
          staff failed to timely bring a reasonable or adequate defibrillator to him
          and failed to reasonably or adequately use it to resuscitate him.
  Id. at pp. 2-3 (emphasis added).


                                               3
Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 4 of 15




         Plaintiff’s primary theory is that NCL did not timely respond to the incident (i.e.,

  Plaintiff’s decedent lost consciousness and collapsed in an onboard restaurant) and did

  not timely use an AED. The Discovery Order permits discovery about prior use of, or

  requests for, AEDs on NCL ships or concerning onboard medical emergencies involving

  a passenger’s death.

         The Undersigned had a telephone discovery hearing on January 15, 2021. [ECF No.

  44]. It lasted almost an hour and a half. [ECF No. 44]. Certain discovery rulings were

  made. The Undersigned scheduled a follow-up discovery hearing for January 19, 2021, at

  1:30 p.m. [ECF No. 45]. At 12:30 p.m. on January 19, 2021, NCL submitted to my e-file

  inbox 1 the Declaration of Brett Berman. NCL also served a copy by email to Plaintiff’s

  counsel at the same time. The parties (and the Court) discussed the Berman declaration

  at the January 19, 2021 discovery hearing, which lasted an hour and fifty minutes.

            a. The Berman Declaration and the Related Ruling

         Berman is the Senior Director of Passenger and Crew Claims for NCL. Although

  his declaration [ECF No. 54-1] does not specifically disclose that he is a licensed Florida

  attorney, the Undersigned is well aware of this, as he has filed other declarations in other

  lawsuits involving NCL.

         Among other points, the declaration explains that (1) NCL’s database does not




  1
        The Undersigned directs parties to submit discovery materials to the e-file inbox,
  as opposed to publicly filing them on CM/ECF.
                                               4
Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 5 of 15




  permit it to search medical records for keywords such as AED or defibrillator; (2) using

  certain medical diagnoses used as search terms, 1,737 cases were identified; (3) it would

  likely take between 58 and 87 hours to conduct the search; (4) in practical terms, it would

  take one person (working on nothing else for eight hours a day) approximately two weeks

  to complete the search; and (5) because of the pandemic, NCL is operating with limited

  staff and resources.

         More specifically, the Berman declaration further noted that its Seacare system

  (i.e., NCL’s medical records database) is not designed for responding to broad requests

  for specified historical information. The declaration also explained that the inquiry

  triggered by Plaintiff’s discovery request would require the exportation of every single

  medical record within the Seacare databases into a separate spreadsheet, and then sorting

  the spreadsheet by diagnosis. According to the Berman declaration, searching by

  diagnosis appears to be the most accurate way to find information which might

  reasonably uncover information about when an AED was used. In addition, the

  information would also need to be subjected to detailed analysis in order to provide it in

  a readily usable format.

         Based on the Berman declaration, I reconsidered my earlier discovery ruling and

  gave Plaintiff the power to select one of three options. Only the third option involved a

  cost-shifting mechanism -- the one giving Plaintiff the ability to obtain fleetwide discovery

  for three years. Had Plaintiff selected this option, the Order requires Plaintiff to pay for


                                               5
Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 6 of 15




  half of the cost NCL incurs from an outside vendor. Plaintiff contends that this ruling is

  clearly erroneous. Specifically, Plaintiff notes that the Order did not expressly analyze the

  seven Zubulake 2 factors, which means she was being “asked to make an uninformed

  decision,” because NCL was not required to provide an estimated cost from its outside

  vendor before choosing one of the three discovery options made available to her.

         After evaluating Kabelis’ position, I determined that I needed to receive a specific

  estimate from NCL’s vendor or a reasonable dollar figure estimate for the time it would

  take an NCL employee to conduct the search. I therefore directed NCL to provide a more-

  specific prediction of how much a vendor would charge for the project and how much it

  would cost an in-house NCL staffer to do the required work. The Undersigned also

  advised that the seven-factor analysis would be undertaken after NCL submitted the

  additional information. The Undersigned further gave notice that the analysis would

  result in an appropriate ruling on whether a cost-shifting award is appropriate, and, if so,

  to what extent.

            b. NCL’s Additional Information

         NCL provided information on three options: (1) an outside vendor would conduct

  the fleetwide discovery assessment; (2) a paralegal from NCL’s outside law firm would

  assess the fleetwide discovery, with supervision by an associate; and (3) an NCL

  employee would do the assessment. NCL’s alternatives are listed below:


  2
         Zubulake v. UBS Warburg LLC, 217 F.R.D. 309, 322-23 (S.D.N.Y. 2003) (“Zubulake I”).
                                               6
Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 7 of 15




        Scenario #1: Assessment by Outside Vendor
        Performing party: DISCO
        Vendor contact: Dalton Cade, Account Executive
        Vendor quote: Approximately $35,000
        Metrics used in quantifying: Approximately 1,737 separate case files to be
        assessed and it takes approximately two (2) to three (3) minutes to
        determine whether responsive information is contained within each case.
        The estimated total search time would take between 58 and 87 hours to
        complete. This cost quote includes the additional time needed to train an
        outside vendor on how to properly and efficiently use Defendant’s internal
        medical records database contained within the Seacare system.

        Scenario #2: Assessment by Defendant’s counsel through paralegal
        review with associate oversight
        Performing party: Cole, Scott & Kissane P.A.
        Estimated cost: $8,410 (low/58 hours) and $12,615 (high/87 hours).
        Metrics used in quantifying: In light of the costs set forth above by the
        vendor, the Defendant has provided the Court with another analysis
        discussing the estimated costs associated with the requested fleet-wide
        discovery project assuming the undersigned’s firm conducted the review.
        Approximately 1,737 separate case files to be assessed and it takes
        approximately two (2) to three (3) minutes to determine whether responsive
        information is contained within each case. The estimated total search time
        would take between 58 and 87 hours to complete. Assuming a paralegal
        would be handling the extensive review with an associate attorney
        overseeing the work, we estimate that it would cost between $8,410 (low/58
        hours) and $12,615 (high/87 hours). Since this document will be filed with
        the Court and thus a matter of public record, the undersigned did not
        disclose the respective rates for associate attorneys and paralegals.

        Scenario #3: Assessment by NCL in-house staffer
        Performing party: In-house staff from NCL
        Estimated cost: Unknown at this time
        Metrics used in quantifying: Approximately 1,737 separate case files to be
        assessed and it takes approximately two (2) to three (3) minutes to
        determine whether responsive information is contained within each case.
        The estimated total search time would take between 58 and 87 hours to
        complete. Since the Defendant is operating with limited resources due to
        the effects of Covid-19, it is capable of diverting only a single employee
        to the handling of this task. Based on the abovementioned temporal scope,
                                            7
Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 8 of 15




           this task would take approximately two (2) weeks to complete and require
           diverting the complete attention of an NCL employee towards this task
           for 8 hours a day, further depriving the Defendant of its already limited
           resources.

  [ECF No. 64, pp. 3-4 (emphasis added)].

     II.      Applicable Legal Principles and Analysis

           There is a presumption that “the responding party must bear the expense of

  complying with discovery requests.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 358

  (1978). However, under Rule 26(c), a district court may issue an order protecting the

  responding party from undue burden or expense by “conditioning discovery on the

  requesting party’s payment of the costs of discovery.” Id. at 358; see also Zubulake v. UBS

  Warburg LLC, 216 F.R.D. 280, 283 (S.D.N.Y. 2003) (“Zubulake III”). Further, “the

  responding party has the burden of proof on a motion for cost-shifting.” Id.; see also

  Wiginton v. CB Richard Ellis, Inc., 229 F.R.D. 568, 573 (N.D. Ill. 2004). See generally Quinby

  v. WestLB AG, 245 F.R.D. 94, 101 (S.D.N.Y. 2006).

           Cost-shifting should be considered “only when electronic discovery imposes an

  ‘undue burden or expense on the responding party.’” Zubulake I, 217 F.R.D. at 318

  (emphasis omitted) (“[W]hether production of documents is unduly burdensome or

  expensive turns primarily on whether it is kept in an accessible or inaccessible format (a

  distinction that corresponds closely to the expense of production).” Data that is

  “accessible” is stored in a readily usable format that “does need to be restored or

  otherwise manipulated to be usable.” Id. at 320. Conversely, data that is “inaccessible” is
                                                8
Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 9 of 15




  not readily useable and must be restored to an accessible state before the data is usable.

  Id. Backup tapes are considered an inaccessible format, and, thus, shifting the costs of

  producing data from backup tapes may be considered. Id.

         As outlined in Zubulake I, 217 F.R.D. at 322, if the responding party is producing

  data from inaccessible sources, a seven-factor analysis is considered to determine

  whether shifting the cost of production is appropriate:

  1. The extent to which the request is specifically tailored to discover relevant information;

  2. The availability of such information from other sources;

  3. The total costs of production, compared to the amount in controversy;

  4. The total costs of production, compared to the resources available to each party;

  5. The relative ability of each party to control costs and its incentive to do so;

  6. The importance of the issues at stake in the litigation; and

  7. The relative benefits to the parties of obtaining the information.

         The Zubulake I Court weighed the factors in descending order, the first factor being

  the most important consideration and the seventh factor the least important. Id. at 323;

  see also Quinby, 245 F.R.D. at 102 (explaining Zubulake I).

         Florida district courts have followed Zubulake I and have recognized that courts

  have “the discretion, however, to shift all or part of the costs of production to the

  requesting party.” Classic Soft Trim, Inc. v. Albert, No. 6:18-cv-1237, 2020 WL 6734369, at

  *9 (M.D. Fla. June 15, 2020); see also FDIC v. Brudnicki, 291 F.R.D. 669, 676 (N.D. Fla. 2013)


                                                9
Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 10 of 15




   (stating courts have held that Rule 26(c) permits cost shifting as part of enforcing

   proportionality limits). Cf. Peskoff v. Faber, 251 F.R.D. 59, 61 (D.D.C. 2008) (finding court

   has discretion to shift all or part of costs to requesting party). See generally Fed. R. Civ. P.

   26(b)(2)(B) (“The court may specify conditions for the discovery.”); see also Stewart v.

   Cont’l Cas. Co., No. 12-00532, 2104 WL 12600282 (S.D. Ala. Jan. 9, 2014).

          The Undersigned will assess the appropriateness of any cost-shifting measures for

   a fleetwide search of data by engaging in the seven-factor methodology. Before doing so,

   however, the Undersigned notes that “we do not just up add the factors.” Zubulake I, 217

   F.R.D. at 322. That is because the “central question” of any cost-shifting evaluation is

   “does the request impose an ‘undue burden or expense’ on the responding party.” Id. at

   322-23. Or, as the Zubulake I Court explained, another way of phrasing the central

   question is “how important is the sought-after evidence in comparison to the cost of

   production?” Id. Although the Zubulake I Court established the seven factors, it also noted

   that “the test cannot be mechanically applied at the risk of losing sight of its purpose.” Id.

          The first two of the seven factors are the most important. On the other hand, the

   sixth factor -- the importance of the litigation itself -- “will only rarely come into play.”

   Id. at 323. When it does, however, it “has the potential to predominate over the others.”

   Id.

          Moreover, the “absolute wealth of the parties is not the relevant factor.” Id. at 321.

   Instead, “the focus should be on the total cost of production as compared to the resources


                                                 10
Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 11 of 15




   available to each party.” Id. at 321.

            Framed by these overarching considerations, the Undersigned’s assessment is

   below:

                       i. Extent to Which the Request is Specifically Tailored to Discover
                          Relevant Information

            Plaintiff’s requests are not entirely tailored to discover relevant information. As

   briefly noted earlier in this Order, fleetwide discovery of prior incidents is necessarily

   likely to be overbroad, at least in part, because the structure and design of other non-

   sister ships in the entire fleet will yield information inapplicable to the instant ship. On

   the other hand, some of the prior incidents might concern ships with similar designs,

   which means the placement of AEDs on other ships could have a bearing on the instant

   case. These factors slightly tip the scale in favor of some cost-shifting.

                      ii. The Availability of Such Information from Other Sources

            It is unlikely that Plaintiff would be able to obtain information about delays in

   providing AEDs to other passengers from any other source. This factor weighs against

   cost-shifting.

                     iii. The Total Cost of Production Compared to the Amount in
                          Controversy

            This is a wrongful death lawsuit and the damages may well turn out to be

   substantial. RCCL estimates that the second alternative is roughly between

   approximately $8,500 and $12,500. This expense is “a drop in the bucket” for a defendant


                                                 11
Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 12 of 15




   like RCCL. This factor favors Plaintiff, and it cuts against cost-sharing.

                    iv. The Total Cost of Production Compared to the Resources Available
                        to Each Party

          The pandemic has caused RCCL to operate with limited resources. If it decided to

   use an in-house employee for the project, RCCL would need to monopolize the schedule

   of one employee for two weeks. This factor is, for all practical purposes, a wash -- it is

   neutral and does not favor either party.

                    v. The Relative Ability of Each Party to Control Costs and Its Incentive
                       to Do So

          As explained by RCCL, the information requested by Plaintiff is not maintained in

      readily usable format. RCCL cannot merely search its database with the “AED” search

      term and locate prior incidents in which a passenger needed or requested an AED.

      The Undersigned already ordered RCCL to, at its own expense, provide similar

      incident history materials for the subject ship for three years or fleetwide for three

      years. Instead of accepting one of those alternatives, Plaintiff is pushing for fleetwide

      discovery -- but does not want to pay any part of the expense. Factor five tips in favor

      of cost-sharing.

                    vi. The Importance of the Issues at Stake in the Litigation

          There is nothing necessarily unique about this wrongful death claim, and the

   Undersigned will adopt the Zubulake I comment about this factor usually being neutral.




                                                12
Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 13 of 15




                     vii. The Relative Benefits of Obtaining the Information

             The fleetwide discovery at issue here would not provide direct or circumstantial

   evidence of the critical allegations concerning what happened on the subject ship on the

   day of the incident. However, the fleetwide discovery could (though not necessarily)

   generate discovery of constructive notice of a dangerous condition -- i.e., an inadequate

   number of AEDs on the ship or the strategically problematic locations of the AEDs (e.g.,

   not close enough to a popular onboard restaurant). The Undersigned considers this factor

   to be substantially speculative at this point, and I therefore classify it as a neutral factor.

             Given the assessment above, the Undersigned concludes that a modest amount of

   cost-sharing is appropriate should Plaintiff decide to seek fleetwide discovery of

   information difficult to locate during the midst of a pandemic.

      III.      Conclusion

             In ordinary, pre-pandemic times, the Undersigned would likely not have

   considered a cost-sharing provision for the fleetwide discovery provided here. But the

   pandemic has hit the cruise ship industry particularly hard, leading to RCCL’s need to

   significantly streamline its staff and legal department employees. Before the pandemic,

   RCCL could have spared an in-house employee to conduct the search and assessment

   necessary to locate the requested discovery. That is no longer the situation.

             Evaluating the seven factors, the Undersigned will require Plaintiff to absorb 25%

   of the cost for the second alternative should she decide to pursue the fleetwide discovery.


                                                 13
Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 14 of 15




   If Plaintiff obtains the fleetwide discovery and uncovers discovery from incidents on

   similarly constructed ships in which AEDs were not timely used or were not close enough

   to the need, then the expense of $2,000 to $3,000 would likely be a strategically wise

   expenditure.

          Plaintiff may, of course, still pursue Objections to this discovery ruling. But

   magistrate judges are afforded “broad discretion” in discovery disputes. Johnston v. Aetna

   Life Ins. Co., 282 F. Supp. 3d 1303, 1312 (S.D. Fla. 2017).

          A district judge may modify or set aside a magistrate judge’s discovery rulings

   which are clearly erroneous or contrary to law, a standard which is “extremely

   deferential.” Sun Capital Partners, Inc. v. Twin City Fire Ins. Co., Inc., No. 12-CV-81397, 2015

   WL 11921411, at *1 (S.D. Fla. July 6, 2015) (internal quotation omitted).

          “A finding is clearly erroneous only if ‘the reviewing court, after assessing the

   evidence in its entirety, is left with a definite and firm conviction that a mistake has been

   committed.’” Id. (quoting Krys v. Lufthansa German Airlines, 119 F.3d 1515, 1523 (11th Cir.

   1997)). Or, as the Seventh Circuit has put it: “[t]o be clearly erroneous, a decision must

   strike us as more than just maybe or probably wrong; it must . . . strike us as wrong with

   the force of a five-week-old, unrefrigerated dead fish.” Parts & Elec. Motors v. Sterling

   Elec., Inc., 866 F.2d 228, 233 (7th Cir. 1988).

          “The mere fact that a reviewing court might have decided the issue differently is

   not sufficient to overturn a decision when there are two permissible views of the issue.”


                                                     14
Case 1:20-cv-21430-CMA Document 63 Entered on FLSD Docket 03/02/2021 Page 15 of 15




   Pendlebury v. Starbucks Coffee Co., Case No. 04-80521, 2007 WL 4592267, at *2-3 (S.D. Fla.

   Dec. 28, 2007) (internal citation omitted). “[T]he ‘clear error’ exception must be rarely

   invoked.” Cox Enters., Inc. v. News-Journal Corp., 794 F.3d 1259, 1272 (11th Cir. 2015).

          Given this broad discretion, the Undersigned makes the following observations

   (in general) about discovery rulings. To be sure, another magistrate judge could reach a

   different decision about the modest cost-sharing involved here, but the mere fact that a

   reviewing court may decide the issue “differently is not sufficient to overturn a decision

   when there are two permissible views of the issue.” Sun Capital Partners, 2015 WL

   11921411, at *1 (internal quotation omitted) (denying objections to magistrate judge’s

   discovery order). See generally Am. Family Mut. Ins. Co. v. Roth, No. 05C 3839, 2010 WL

   3397362, at *2 (N.D. Ill. Aug. 25, 2010) (internal citations omitted) (“[I]ndeed, on virtually

   identical facts, two decision makers can arrive at opposite conclusions, both of which

   constitute appropriate exercises of discretion.”).

          DONE AND ORDERED in Chambers, in Miami, Florida, on March 2, 2021.




   Copies furnished to:
   The Honorable Cecilia M. Altonaga
   All counsel of record


                                                15
